———FILED ___ TODGEBT
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/ 20 Rage-1_of GRRECEIVED

JUN 19 2020

CLERK US DISTRICT COURT

Rev. 3/19 x WESTERN DSTRICT OF il TACOMA
DEPUTY}
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
CCA ‘ et 2 0°2°

Plaintiff's full name and prisoner number

Plaintiff,

 

Vv. Gow gfe oO uTube, Emerald Once Case No, 3:20-ev-05591-RJB-JRC
Ske eS eck aces a eine (leave blank — for court staff only)

co. shy Rainiers
“Psen the, Tacomz Alans Tretlean2 Lemay co

Llo 4 bar ly PRISONER CIVIL RIGHTS
Feiske Freeze... r fad Rail Bonds COMPLAINT
Defend senda namel)- ey Sarl Ronds
Defendant ’s/defendants’ full name(s) War easel co,

Om pany '

Sec. PAAacdh ed Defendone Jury Demand?
ees

(If you cannot fit all of the defendants’ names o No
in the space provided, please write “see

attached” in the space above and attach

additional sheets of paper, as necessary, with

the full list of names. The names listed here

must be identical to those in Section II. Do not

include addresses here. Individuals whose

names are not included in this section will

not be considered defendants in this action.)

WARNINGS

1. Do not use this form if you are challenging the validity of your criminal conviction or
your criminal sentence. If you are challenging your conviction or sentence, or if you are seeking
restoration of good-time credits that would shorten your sentence, you must file a Petition for
Writ of Habeas Corpus. If you use this form to challenge your conviction or sentence, you risk
having your claim dismissed. Separate forms are available for filing a habeas petition.

2. Under the Prison Litigation Reform Act (“PLRA”), you are required to exhaust all
remedies in your institution’s grievance system that are available to you before filing suit. This
generally means that you must file a grievance and, if it is denied, appeal it through all available
levels of review. Your case may be dismissed if you fail to exhaust administrative remedies,
unless the administrative grievance process was not “available” to you within the meaning of the
PLRA. You are not required to plead or show that you have exhausted your claim in this

complaint.

Page 1 of 9
an

Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 2o0f69

3. Please review your complaint carefully before filing. If your case is dismissed, it may
affect your ability to file future civil actions while incarcerated without prepaying the full filing
fee. Under the PLRA, a prisoner who has had three or more civil actions or appeals dismissed as
frivolous, malicious, or for failure to state a claim cannot file a new action without first paying
the full filing fee, unless the prisoner is in imminent danger of serious bodily injury.

4, Under Federal Rule of Civil Procedure 5.2, papers filed with the court, including exhibits
or attachments to a complaint, may not contain certain information, which must be modified as

follows:

Do not include: Instead, use:

e a full social security number > the last four digits
e a full birth date > the birth year

e the full name of a minor > the minor’s initials
e acomplete financial account number 7 the last four digits

5. You may, but do not need to, send exhibits, affidavits, grievances, witness statements, or
any other materials to the Clerk’s Office with this complaint. Any documents you submit must
relate directly to the claims you raise in this lawsuit. They will become part of the court record
and will not be returned to you.

 

L PLAINTIFF INFORMATION
Jones DesritK ©

 

 

 

 

 

 

Name (Last, First, MI) Aliases/Former Names
Booking #209012 AO\lo
Prisoner ID #)

v ewe 2. ( cya noe / Ten ‘
Place of Detention ¢

G/O Teacies, ri th Aire. Ss.
Institutional Address

@y e_ Ch “6 my Ale Fax oO: é

County, City State Zip Code
Indicate your status:

(e Pretrial detainee 1 Convicted and sentenced state prisoner
Ol Civilly committed detainee [] Convicted and sentenced federal prisoner

(J Immigration detainee

Page 2 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 3 of 69

Fy tvn <hneet« Altech sc. Crom Oe ae

 

Dclendaw'ks-
Ara mack Firs COMM G7 be Ban kK. The Tre lolue- co, Banner Bank ¢

2) i Je tartks Casing ane bloiditinas, Mue Klee Shios* “Te: be wack Pot

AA cy Bear B&

   

Tria kk S\0 7 in he South, Keywrkor DO samoned ee Chamisers Bay Golf”
Course, Elks Gat COUCSEe , LOS oetercyelic clulo, E meral Lect’ PrP's Deh
Prol\rree Rare’ Coin, anacorot Yokel Sw i$S WWne, YB a\ecek Pulo LLG,

— of — j -} mace pe Sa Lif Cc a / le /
Oe pers wor 2 We PAY <i vi — te ralice. De mas wie vit rmke. anc

 

 

 

F f } | * jf FD on tis — 1 - if Ls on : -
PAsiic €. \ be Orpcxe YC 11 Cron tla ltys Red Lt as se Oarkt ment tt Mau yrorhtud ie Ct \Jewast
t - j ; 7 t
cg tt. Po aeeakah ~o\, ce. De oars Jerr sere € Sout Gine ae . gary frie hi"
i ©
= 7 ee : “ e Ao — : a
eo cOurkwmne: Trnter nal ACCaies Theama Police. Deoar

Mert ‘+ Pie a Comms J Or Ose Cc wusyar ene: ce (Hi Lh Top Proscc waht ove Gann )
- - 9 ; ae hee Ate
HPG Kublic Dereviec eS Seo i. Smith and Jarded Laro Ba

Hurslhyman Teac oma Fire caw rescue, EMT's D.0.c. otPreers

 

 

 

I, yf fi: } \ eee, 8 c'C: fe af
Pi-dOev T Cyr RPaiterso: 2 - Bers € Oscar J is\ office AS a) SA }
*? w / i ss “ : : / : ] ‘4
ee “Tac mC Kk Kev ‘ A GC“.VLT gle we_ CF fan KO shes WMcamnda Tc C-¢_
" j j : i .
(ory ok lence, SFE feiasson YOhw WMinse cand Team,

Ka tear C. aunty eghenré CF. a4 Kitsa Couns Y Dail, olf, ee Leake offer mosses
ore iGe é .

    
 

ry

 

ry - = : j \ = 4 4 ¢ ) 7
(4S Ayormy Kecamae Statione«+ ox i. ; Lees pn FOYE NC Ges Nr
7 -)

” ;
jt - . ~ a \ rok > \ ‘i Pa r r ~
lac rite tee cota 4h See Conky EE = ——— +—2 “Si SOy 5
- -

mony wae» Tac erry Meso Strvelk\Nand, Count: i Cc = + Buy if ding . Local

 

"

Lf sivers; bs af© Visashine ton Researvc bn C eine cS “OS us, Pierre Count

Schios( Disteet cis, Dickrved Cocut Houses, Proloalion Oiyisro4

Rayallae Toile ® Cduwcul ¢ All Nations Cocrec’k Lone } Ttindustres W/A

Chery tlansen, “/° Salazar Pierce. coundy Conner’ , C/o Walear

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 4 of 69

ety "A. She et Ait ac lng Cran Vaae, “A.

 

Li i Stel Metro

GAoarwre ws, Rewmlarante agacimenks,

Onvroana a nv" ones, SNone tv on ——

 

!

Boalol's, Collet arose, Meine Fort Bnrclvoce seat Decwels
Angele Dvan Jones, Fayn oc Chrys (AKA Kes) 5,2 Sm ch\n Same s

Welson, Daraiwea Sones marsni, Ronne\\ Ray Zones, Medcria Yvonn
—
bait or"7 ! Marc aS EVENS \ Ry poe . Mikkel Cc \ LOOM Scary A Andrea

Qonkon, Qtanna Simmens: - Rodalnclami\n, Dare e\\ Pekers, odne

 

Peters, Bololo Oy Sm iy | Sonat smh, Ton Bingen, “I afo\atal ran
=. . YS
Tock BokKen seleve Grnadaki \ High Sawer Lion hii wore,

 

S1 ecling ihr Ynore omar saactantnn Phevandvren Leu \S, Rite ole. lin giace.st
Tee Todi nec, Anderson C eoner, Dory |e mor 4 Cae: CW maran

Wray Rose, coe A SOSe. Fuyr<ec, ¢ Neu, Wrutoerk, _Pakyecs 207),
Aziz, Salazac Pow kih Foy Ay Sy Creabiy ee Werloert ‘Wall,

/

Evens Sunde ' Brimstone Pirca Ae Q As (p07 Cr. 5, GO bl ack Cr) 2.

Avex kX, Ad Sewing scheal Tiyous wialler
J re

 
 

 

 

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 5 of 69

 

Suit Google |

| tracki violates >
federal aw. |

; Google violated feder-_
al wiretap laws en it * '
| continued to collect ° >
| information about what.

| users were doing on the

‘internet without permis-
sion even though they
were browsing in private _
browsing mode, accord-
ing to a lawsuit fiJed
“against the a giant,
On Tuesda’ wees =

unseat

‘ theiforthern District. of . 4
California, said Google +.
{ intercepts ‘the contents ~
-of communication be-
tween users and websites.
_ by collecting browsing —
history, web addresses
, and search queries.
The lawsuit was filed

,on behalf of three people

‘ ‘with Google accounts.

' —NEW YORK TIMES

etal tite
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 6 of 69

Il. DEFENDANT INFORMATION

Please list the following information for each defendant. If the correct information is not
provided, it could delay or prevent service of the complaint. Make sure that the defendant(s)
listed below are identical to those contained in the caption on the first page of the complaint.
Attach additional sheets of paper as necessary.

Defendant 1: Cy OO GL Ee
Name (Last, First)

Company
Current J ob Title /

1600 Aradwioh eure Dackusay

 

 

Current Work Address
M+, View Coal, 9YO¥?
County, City State Zip Code

Defendant 2: YO UTU B ce

Name (Last, First)

Com Paw

 

 

 

Current Job Title
90l _Checry ave.
Current Work Address
Fanleruno Cal. 94066
County, City State Zip Code

   
  

Defendant 3:

 

Name ast, First)

Ca singo's

“So o4. @ oate Sk.

_€ 700 Racifre Hwy E.

 

Current Work Address
Tacoma 9840 8
Renee, ELFE_ WA 98434
County, City State Zip Code

Page 3 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 7 of 69

 

Buda Sheexs AdXaclhed From Page 2! ee Informatio

DeCeadank 4: <T. JOSEPH HOSPITAL
NAME (ast, Bs rer)

 

fo 2p '+c\
Curnedy Joh Tile

 

1717 Soria — +
CUMHEYW Quorke Address.

erce, Tacoma WR 78402
cou City Stuke = BO om

 

 

 

 

 

 

 

 

Company
Currey Jol ile

 

/@230 Teds: Blvd
Current wo arte Address

‘AkLawnke GA, 322420
epaarN Cy 6S mre Tur O Code

 

 

 

 

 

 

 

 

 

OTEuU
LACT be Me

 

POA Pace HWY E&
nevrr work Rocress

 

Prerce Fife, wA 98924:
County: ciAy Steke Bie code

 

 
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 8 of 69

    

 

 

 

 

ed from Page 3. Oe » Taher on
DeRendant 7: HoWwAeS AHNSON HOTEL
Nie (ay) Fire’ )
Hotels

 

Cunrens ole 441i

 

10/6 Sour See way RD,
Currey Were Address

 

Tutcon AR B574S"
COuMmy City Stoke Zip Coce.

 

 

DeQendanws 8: NAC |

 

NAMB Cabs s Fiest )

 

 

 

 

Currens! ok! WAC

26

 

 

 

 

 

 

 

   

NAM eater) Regt |

 

Curren Job “Ae

 

 

 

: _ esoa Tylen St.
Curren (wor <ress

 

 

 

Preece Tacoma wit FBYO 9 _
oundy  Citey Sacre Tie Coe”

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 9 of 69

Eviva Shecls Adbacwed Chom Pace 2. DeCendank Eni ieme tion

 

We Pencaws 10: Pee Ll UPS
Mame (uant Rage )

 

Comoaauny
canness ideo She

 

21620 Nort /92% Ave
CAPrEnL eI Rddness

 

Phoenix AZ ‘
Coway QGiey Stoke 2iP Code

 

 

 

 

   

‘Name Last, e065 }

 

NEWS PAPER Comoony
Currend Selo We /

 

19350 anki Sarre Sie
CAnnenrt woe Address

 

Bierce Vetorna uA Sevos -
County — Cuy Sele We Code

 

 

“Decendawk i LEM OQ,

 

Mare (eet { inet)

 

Carn cne/
Currets =~ 7 3606 YANG

 

 

SOIT 7o0sn SE SW.

Be w 3 &$
ene. Lelce wood ae

faundy Crbhy | Sruke VIP code

 

e
*
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 10 of 69

 

 

DeFendan* is, CW WA |
Rame(Gugts Sing oj}

 

News nekworK ¢ .
ee ae cov as

 

 

 

 

 

 

Arcult Cure cewktr
~MAPENS Qole wave

 

 

You Novth IF

Curren a eth % Sta 45

Perce. “1 Yacorm ce tt OBOE
Cima’ / Y State “hi Peode

 

 

 

 

 

Wide SRA ind Cen bawy
Gunrnente Soig ~ dala * i

 

— — \ 4 wn \ th
/4SS Mac's ex Stree 4 UOO
Ares werk GQceres >

 

 

Sanean aise CG o\, ?
coumy Gry = Shae “iP Goce

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 11 of 69

Exden Sheek AMached Soom Yogen 3, Ocfendeanws Inicmakion

 

DeQrdcant It LYFT

 

Name Last; Firs FY

 

Ride. Sharvna com any

 

Gurrene Joo J AKIO /

 

1A Rerery Slreack AW Saco

curr en} Twork Aacdress

 

SanGeancvece Co . 94807
Coundy  Cidy Ste = 8 Code

 

 

 

 

DeCencank 17: PETSkO FREGZE
& (=H 1 Firs

 

Foon Burcoer Sorte
Curren 206 ~ sONG

 

iD0\ cK Sa 4

 

GABRAVYR WOM SQ dd ress

 

 

 

Prence i WA Fate/o%
Coury Ciry Gare Zip code

 

 

(0 eee LER. MuUueANO

 

 

WNT” ( 4 1 BSE |

 

blot

 

Tarnens Joo Sle.

 

 

 

a doy Plaza

Piece “Te OvF\te a A TAO >.
Coury cu S 40h. Zig teve *<.

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 12 of 69

Ey ned ho | ema!

 

ison

relendens 19° C..5.5 BALL DONDS also Tr ATL.
- Name (hase: Aes* |

 

Coi\ Bend Comouny's
Curren soo dikles

 

{a2 Dew | so
Curren) Work Gcqecpes$

 

Perce, Tacoma usr AYO?
county Cry Store. Tip Cote

 

 

_pDeGSnadan® 20; EXTENDED STAY ANNEC EC Ay

Mame (bagh, (i'r

 

{ j
ro Te a

CtArréens Joo Wace

 

220 PowiGic bHwy &,

CUPP CVA GWIDAl Gecr <3

 

Bis roe Fife. war 38 424

toundy city SAase “a1 0 Code

 

 

Wane Gaary

+ 4S t ‘Aa
ee es ae
IS Squlin Dacgre a Ave
Caner wWeonr eess

 

 

 

 

 

 

 

Ra a ae
comn Y Giay Stele tipcode

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 13 of 69

ec Grom

 
  

 

 

 

[\A\_
Name (east,

 

2 Aone) %
carte Soe AN

Sue RGP tas Zi be sce

‘SA az

 

 

 

 

_DeVenc ans 23: MALDDER Comodomny

Mame (Lass Vest} /

 

Proper, pres tomaycl and downer! ae bate

Carve | Sols

 

YOR st tHeleng Ave.
Qunrend euerle qddress

dP  FAH4O 2
ounty ety SAake “Ze Code

 

 

 

 

 

DeGendans 24: FresT Commerce Gank

RaMnve_ (hast, rst)

 

Federal honk of Tacoma WA
Curren Sulo 4c

 

9% awd Ast
Currey Were AdiinessS

 

Pierce. Tacoma WA 9846
County Way oe Et eee

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 14 of 69

eytra Sheek Attached trom Page 2. DeCen dant +i formeteron

Ss

 

Oca daw. 25: Tg Treae, hue Co.
Viam-<. east Twet}

 

Campany
Cure See Le

 

401S ABE
CuUnrernrAye WOT Yoeress

 

Pi erte Tacoy Ves tad Py 9BH<22_
Coun ny Cry rk tapos

 

 

DeCendank 26. Ba nineir

TON Re See, Hs —

 

Gan, W Jeo Quyle

 

lol 14 _*
CUrKevS Wit 1 ocre ss

 

Pierce. Vetoma wh  9eK“o2
County Cray S 4acke “eo Code

 

 

 

 

Buh Benct Corn pamy
Currend Sob Lien

 

a4 gna baalle ave

Vierce Vaden & At. @
Con My cury ; Stare ‘=p God <_

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 15 of 69

Bydra snecte Adbacined Shem va ye 3, DeCendaw* tnfoematon

 

belundan* 26% Regan Pxail Prarnds
J names (east, 6.057)

 

Bai Banc Corn now +

_ tury rev" sob Aho c

 

Rene Tatoma wy 7YO7
Comms Cady Heke, “iP Cocs_

 

 

Veen caw 29: W/AL= MAAGX
: ; Viewed. (he9%-) veg |

 

Suder De Came ynevel “—yoce
WcurreviA, Jel paler

 

L948" _ & Lanvon ave
CUMREV Work Gecdress

 

Pierce Tacema  uwWHA z
County = Gy See ep Code

 

 

D<eGenelemrt 20% AMAZON
: Rowe bag tl, eg P)

 

Compa Wid :
Currend, Jobe Wit

 

Kine Soni \e tad A ?
ae City MCU

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 16 of 69

 

    
     

OAL 1 (ces ©

Qourn is a ® enXec wow rnewrey
Cumev Saig. 6 \\-<

LAS VEGAS NV
Crky ick

 

 

 

 

 

 

 

Vieavyye. La peiege |

- Coens * EnkerLounmews
CARPE Sole dele

 

 

kena, APilourn LAs Ae i
Cumy Cay Ske CP OTE

 

 

DeQardawk 23:

 

 

 

Jeweler Sars

Cureeve Sate AA\e

 

4/8 S Stee\ ot,

Pierce “tacoma iss B
coundy, = Giry Harte Tifcode

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 17 of 69

Eytra sheeks Atbached Sram Page BS DOelendawd wn Ge melion

 

 

 

Caf Clwlo and Course.
current Joo SAO

 

6320 Grondview Dre Wy

GAPE GS Gow ress

 

Kevce camiversry Clinces wiht

€ ouandy € re f ‘ Sy CAM

We COE

 

 

Delencank 35;

The ELKs Seif, Cluds

Name (Last

 

Poy utes Got Ciuk
QAR RO Jolo Aika

 

\S ohle L 4i0VL o> “\

Pierce “Tacoma cv A Z
Couns Crt] Siake TZiPcede

 

OeGer 2, *

Jas motorcycle Chu
PQuUnre ¢ Last/| ting)

 

focus | AAC. L besieate Clits
curreny Jal kate

 

26™ ane GC St

Prence Tacoma wou
Comvita erty state.

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 18 of 69

Biden Shecks PSSac wed Grom Peet 3, DKencdans san formation

 

_. DeCnclaw4d aT: En ey ave Leah
Name (ast fr9 +)

C egy avcalars dis MDensany
Currenr Sok Ale

220R (th Ave

Piecce “Tacoma wA IYo >
COUN Wry Cidy SAG UWS code

 

 

 

OP's cli mack
Navce Carr, Fira 1)

 

Corner Stone. / Ose. <horwaor,
Currant Job » hake

Prerce KAceyne wien ?

Le Stale. cP Code

 

DeSndoank 4¥o! Welle vue Rare coin
WAM. ° mage) Fire

Digsmmrudtc/ Corr collect ee
CHvrew’s Siby Ae

Qar_ Se Pac iQe. Hit
“Cuvren® Wome Adoress

Pierce “Aacomea WA 954e 2D.
County City SGA Bip code

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 19 of 69

Evytru saetes AMeached Grom Page Bs OcCendanks DBrtoarmadie ry

 

Deleneanh 413 Nvyanr sci 4 \ 2 eee
Namr( aot ha

 

Hotel -
Curren Soo Wrele

He ‘C oomyn <6 -e
TORKLVA, Gogre “ea cerRey

Pierce Vacama wA S&HOr a
Coundy Qty $4qce = BL AGecde,

 

 

WAC yh : a s g The
Yama bagesbies >

 

Rar
Carrey Joo Mua,

APOF rerercson Clivt =
Carew mer accre $$

 

Peres, Caroma WA How ; a
Coury Ciny RI rb Code :

 

 

DeGndank 43; YR srtooek Pulp LLCO
Way (> aS 4 Sv)

 

 

 

Pu kes
Currey Sag WG

YZOR Pace que
Currevrs wetle Geddress

 

 

ecie. Tacoma wih a
ts (Cth otak “Ue code,

 
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 20 of 69

Exerc Sheets ArXaclveet torn Cay ee B. DeRndawds Ihe okiony

 

 

Dee ncon®. 44: Tacema Volices  Regack merk

ane... (Gas* '

 

Police
Corre Jobo ke

a aS oe accre $s 5 ;

 

 

Sines Cisanma ek WBYxO9
Couns Gay Slake tie de

 

 

 

Dany Wes 5

DeMeacdank Y : _ YS. i OMe

 

 

 

 

 

 

= : x
DeCancamk 46)  Puyalluo Police Decarkynent \ 7
f s Wame i
\
Oelendank 47". —Seadiie Police Segacs Mniv\te X “ot

 
   

 

 

 

DeGendt wrk i ne —
Deendank YF) Ruston Police Decarkmnen \ ze —

 

7 :

Deendand SO: Dareanal AR eins Tecoma Police Depeckwmnens
ane. ;

pDeQnelomns Si Qerce CouinAN 's Rrese cuore OCR.

Prosecutor's / (eau TOP Peosecukion Gana) HPE

Cenrens sob Ale

 

 

 

 

 

 

 

930 Tatoma ave %:
rae A mee Ged hes 5

Prenee “TaComay IK  IBYOL 7 :
Coumy Cry . Steele Betode

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 21 of 69

Extra Sheers Reached Drom Raye, 3. DeRendontk Einfoemation

 

 

 

 

 

 

D tm Sa 2 \ vdcers of Ace.
Wie
Ke 7 pwared ers _
Atoka: ee (peeame rj Superior Court AY. ans
CM dole + Alar / .

 

249 Markers Skreet, ui 334
Cusrend wore address

 

 

 

Pier Tacean twA 9240s
Coundy Crhy . Stat< BWapcose_

 

DeMQuctank £3) Ate: Harshman _Bctan
AAMEe (Ab) ring t]

 

 

 

Lawyer
CUrMtns Jelg Alen

 

930 Tavweoma cue %
GMUPReNnk eetrorle ed ress

 

Prevee Tacomn 4 wi 987O2
coumy GAY SteAe re Cocle

 

 

eRe, ent SH! “Tac orm, ire cand Oeste, and EMTs

Mame (Lag 4 i$)

 

Fire Srandker and Rescue
Urmeent Jol Live

 

Gol Faux. Que,
Current wok {cress

 

Pierce, Tacoma wA 96462 |
Coundy Cay Shite, ig code

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 22 of 69

_Byta Sheede AXiacwed from Pane 3. DeRndaws TnSoemek von

 

Huber
chmmen-’. af Corrackion oM@rers Retilenson
Nanve§

 

 

Prohalieon of Qiicer
Curren® Jeb h\e

 

12*8 Tacoma ave. 2,
CUPRENS Work GQcdress

 

Prenee Tacoma wiA %H02
County Giky Side Zipcoce

 

 

Oe Geol SG. Pierce Conk. Sa\\ De puly Gram male
Name, (l $e) ge) \ |

 

Corre ions OPO cen in Ale. Jail
VAR

GAPrFEen Jol %

 

Wo Tacoma uve
CARPRERS MORK Gere $¢

 

 

 

Perce. Tacamma wA 92462 —

 

 

 

CO mrdy ¢ 7 Serle “EP ROce
DeGnco wk £7:' “1S...

nam
DePendans 58% Bok Ken: Te da |

 

 

Fecera\ Aoen*s
CARPET Sole FACE

 

121) PacPre ave
Currend meric Qelcves§

 

Perec. Tateme tA Geter
Counry Cidy Sate Vip code_

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 23 of 69

Eyleu sheeks Avoclned, Som Rye 3. DeSon dand Infoermalion

Defencans £9! Geadaky, slheve
Nam €& Cask , F\rgt )

 

 

 

Fecera\ Agent
CUnrevvys Job N\ii\<.

 

7217 Pace ave
Curren WOK address

 

Pierce Tacoma wed 9B¢02.
County Cilby Ske «UP Code.

De Genclant 40% Rs nee ohn
Nand (bret gre, Ri'ag t)
Ter Corrie Gana Ved ‘ Pare < Ven der & Fede cal Leiacson and Team,

!

oct “

 

 

 

 

 

Ss
aArrens Jol Lidice

 

37* Pine Skre<*e

Pierce Tutome wh IYO?
ITI Pace, ave

Pierce Tacoma ic PFHOQ
930 Tacoma ave -S.

Perce. Tacoma wih 98402
CHR rents WOK accress's

ceunty oily Stat “EF code

DeRndand Gli KETSAP County SHEQLFFs OFFICE
DeFencand 62: KITSAP COUWTyY ATL
DeQurcland 631 LAKEW O60 POLLCE DEPACTMENT

Defencan\ G4 VASQUuALLY POLTCE DEPASTIMENT

 

 

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 24 of 69

 

 

 

ii

 

i
Nang weg hy iret

 

“lag. orn Police oftcer
Currey S06 4A\e

 

S18 Pine ae:

Carreny Lo of

 

Pierce Tacoma wA 98408
Cocdy CiAy Stoke iP Cocde

Defencant Gb OfMecer Messe
Rame Coast \ Firs f)

 

 

 

Texeoma Police ofPice
Current Jodo dhl

 

ante Pre shi.
Currey Gsortea Acdrers

 

Rerce Naito me wh Ge4oR
County Qeey Stele “BZ/prcode

 

Deencknt G7 ofircer Theory
Name: Cast, Hew

 

Tacoma WHlice. of hice
Currevy, Sod Lia

 

37” Ping

AREA Er) Were address

 

Piwteee “Tacoma wr BYOK
County Qray Stata “Ul pcode.

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 25 of 69

Bede Shocks AXSechv edt Thom Boe 3, DeNendank taWemnakion

‘a!

 

Delonc ant (6) ofPvee, Time.
Nome, (Gass »Pyeg)

 

Tacoma Police. OCSre €«
Curren Solo We

 

ak Piwe sive sk
CUYAEN Works Qeeress

 

 

 

 

 

DeSerdant UF Pires Hil Lower (aka Lukes. AY

Rama (&/ cage Owes

 

“T ry ida ¢
acome rolice a Te
Curves Jal at e

 

ao Pine 5 e*
Currey Work goore$§

 

Pierce “Tchkcomay tw FE YO &
Cou A SY a X| Sale ele oy ie aele

 

De Venda wat FO: Sot ‘ Dohnson
~ Name easy; Firs >)

 

Tacoma Coltee Sok.
Cunrnend sob Airlie |

 

Qe Pine eX\reed

Current Work Qed:

 

Pierce. “Ta&uerng ww A GBVYOR
Couwry Cuky Srare Wiprcecc
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 26 of 69

Exe sheeds Ardvarlnedt Rem Raue A, Deencews TnSemedion

 

 

_DeCncdaws 7? OfO teec Smadh Kenny ee

“Aap Cb asd Ring)

 

“Taxc coves Police mavicer
Curre® Soo 4Ale.

 

ant Pine od.

Currcen\ work Gechess

 

Rie re Tae OVI LAK 78408
CAT 4 { ey \-4" / Sicr\ < “ti ~ Coca.

 

 
 

an ‘Chaise,

ham e Cash, Aesh

 

VBC's Housto caleln a Srediroc's Hoste /anehor
Curren, Joo he /

 

20 Roce eFella Pcs, BA

Carrey UPIere Gcdres

 

NEw Yee K NEW York /e//2.

 

ity Slote. Zipcode

 

Derencteuk. 73) Salazar

 

Ware, bags | €or

 

Diewe County Nail Denney
Carrere’: Sob Ae a |

 

Yo Tacoma cas « SD
Carreny Welle sed ress

Perce Tacama wih IAYO?
coaniy chy Sterne 2/0 eOce

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 27 of 69

_tylea Sheeds, Aone cd Lrom Poe 3, acows Eeidrmekcon

 

 

Des ey rclaw-> “4: Foaomec Govecnor Corea wire. | ( JAnisdine

Rama (2a$h ) Pa sts

 

 

 

Baden 2S: _ + a ods Reo ‘ e\ Pre erc <. COuyr A: |

Defer, sou 16‘ U5, Aname

2003 Pendle Aon “sk. FL LEWES

Aen Tg ty te oma Bday ten bralle

Governing Mma Body
Current Job) +Atle

 

 

%
>

 

 

2497. Marker

CUrrere bebor be eae hers:

 

Procee, Teee Orne cate 9a#O 2

 

 

 

 

 

Cound, evdy | Sere, “tipcode
DeCendend 78; Gecoe Coundy Council
KAM | :
Governing Bol

 

Cumret ts “S Jeo ‘tale

930 Te Acoma nity ce Suk sO4G
Current soe ld NESS

—Prerec Tacoma wes 9oFH'0 2

or AY Siecle Zipcoec’e

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 28 of 69
5 , ' Co
By eo Cees Bdcvaciae rors ont; @. Ye or L'a
=

Defendanr. 79! Former Tacoma Mayer Stee \< ay ___
| hame Las rs)

 

 

 

 

 

 

 

$30 Tacoma ave 9,
Curren: Work acerrss

 

Prerce “Tacoma head on 93462.
County Giy Shake UPCode.

 

 

 

 

 

 

 

 

 

 

 

 

Schoo \
Gurevarns Solo Sikh &
19% Pact
CUP A ery oorke address
Ponce “Tacoma ue 9A¢a 2.
CBM y Cikty Shoda ‘UWP Cede
King SeaW\e uwIm Camnsus ?

 

Coury Cty Shcee, ; ViPoode

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 29 of 69

Bylra Green Adbacned Rom Rage 3, Deencuywk Sarer mason

 

 

 

Servi'ees
Carrer gule te

 

Br Casihia eye
Curnen* tone. Ace rese¢

 

Pie ree est ovne | rh 980 © |
C ound» Ciky SS. TP Cone

 

= . \ , iS 6 om ig a
_ Deer yo awd B23" Preree Couns Scnoo\ Sy cocky ve XX

 

 

 

 

Waynal
DHefencdand BY! eS. Oialeret= C gute tose
Name

 

Prolbakion Wiva ‘ean
Currend Sol \d\<

 

PIM Pace. cae
Cuetren® Woe qecrese

 

 

Pierce og Lorne, “a 98462.
Cou Ady Quy =a

Zi C me« «

 

 

 

 

 

 

 

oo £ é ox.
Current ae aS re8§

Pree atone OFA “Lipeed =

 

‘County fly Stare
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 30 of 69

 

 

 

Dek 2 WAC ‘A ww 2

 

 

Oelen dan At! Shere £. Contry Se: uu Dec (2A _ > Mal an
Name

 

Se\ “Correck won oOcer
Currervs Solo doble.

 

oa a f-T DY tnt- aol S.
Current wmroth. Gedress

 

Preven “Taean rnc bad 7A SHG?

 

 

 

 

 

Coumky Ody SAG\e UP Cosa,
HeCncans 88: Oecivory - Qusners. 4
Wave,
Apart oen-Ls

 

J 5k. Welens cue
Currenk w6tl address

 

Pierce Tacoma Uh  FB/O2.
county Chey Shite WP Code

 

 

DeGencd and 3F: Duy hary - OL IN!Ars
Thame Last- Erg

Apartments
Curren, Job ~ Udve

 

Jac sh, tlelens ave
Curren, more eeldross

 

Preree. Thntoma wA 98402
County — : Cy Sherke Wecode
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 31 of 69 -

Evlra cheeks Ddiacwed Crom Page 2, DGnedank Enformation

 

ef wad nat. Fo! Cuscade Qauck< Sauce C ev yer
name Cash Fins)

 

Adult Ling
Cuprewvs J alo ~ whe

 

228 sk, Helens aue
Carre’ werk address

 

Reree Tacoma A 9O4e2, |
COM Wey Cikey State Wecode

 

 

DeConcawk Gl Concn\onye Cig e~ Quene c

 

 

HOTeN
Carreny tole L\\e

 

4o2. Sy. Helens ave
Curren work Qcttress

 

Rieree “Tecoma wr Ia4doZ.
Coury —— Cthy SuAc UpAcede, ~

 

 

evctcin> 92! Metro opoloaken> Quwmne Ss
DeGrctein> egos eo ate:

 

ev

 

aioe Job Lat.

 

yt SA, tlelews hse
Current worl Geeress

Prerce Vetoma wi PE4o 2
county — Cry State CiPtode
Case 3:20-cv-05591-RJB-JRC Document 1-1. Filed 06/19/20 Page 32 of 69

Exirn Sheedks AXLached Prov Cau

 

 

i wk Sa: Rewn “Le Bees
DeGencay ms ee Gace, First )

 

Aoackrmervrss
Vdurne® Joo AWA]|

 

dat sh, Helens ave
Curren” Wd OK acc rets

 

Diem Tetteormea wlA 9O¢O5.
County —— - Cthy BIL Vi Pcode_

 

 

SeGoned an oY: Vanes Diana Lunn
name (ese first)

 

CWA
Career] Joly Ae.

 

YOR Nord T st
CUrnennd Work acdress

 

Rierae Tacoma wA ¥0d.
County Cady» Sroka UiPcode

 

Derndank 96: Hall lower

name (hag t) Ling t| |

 

 

“Teuck Oriwec
Current Loo AAC

 

NikKi Geesoar’e “Trucking Creornacs
Gurrene amployer's nang) J.

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 33 of 69

Extra Sheeds raced eines Rage 2 DeLencdauwks Taarmeti's

 

rn 86 We
VIA, Cncre & | veg)

 

Cali Qnone ehore MINE / apern Ler
oo we J0'o LiMle-

 

 

PD 1 ale
Curren wore Aceress

 

Preree. Tenens WA 98402
Coumdy — eiky te “Ue Code

 

 

Defend avi 92: Clack. Mychel\ Z

 

Pi Macler of Yegee BQ

Cure eV Jal

 

Gis ite ok,
CUnrety WOK a@cerecs

 

Prevee. “Tacoma wa %94o

 

Coumdy Cty State eV Peode.

 

 

 

Dez Send cow’ 2A: Lad his PASTE. y L. (Sea
: Ae CANE Rear)

 

Door Dash Onverc
Curnen*® Jolo Ankle

 

At Cushman str
~~ Caeren’ wor Address .

Ves 6.6 ye oe eh 9240
cour y Lhe Sheri 21pcoce.

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 34 of 69

_Evdra Sheets ANsached Shom Paze 3, DaWandant tnfr medion

 

~~,

Oetevcanw) 9% Cohikmore . okerling
Name [Lage Ces >

CEO of sepnigredlg Sats Doce Dash Sever ___
CURReEW iQ

Po. Bey of ice 29% Orne ok,
Carrey werk. aderess

 

 

 

 

Pierce, Tetoma wn P8406 -
County Cay Ske “VP Coden -

 

Oo: \ LCAYSSs
Name Lys 1 Segt

 

Uunemoloved
Currey Jolo Sed

 

Sis _ $0 M_ st,

Urre>At work add rely

 

Reree Tecoma wA 98/06
CO Hoty ¢ AY . Slale UBeo de.

 

 

MO nlonk lol! Rs.

Name (Lagi, Mver\

 

20° Emcloved
Curren S80 Teale

 

fo feo B\ye
Currery won. Gacress

 

 

a Bellevue wy 2
Coury Cy State Veo’
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 35 of 69

Eve cheeds Rvoclnect from ag e 3, Deke yey he wror coodwany

 

Defendanwk /6a! Evens, Marcus f Family
ame [eagey” vig *) /

 

Lowrance Sie

 

Currey Oh Gaonety

 

Merce TTacovna tsA 984O ¢
Condy City Skat RW PCoce

 

 

 

 

Delencoaw*s 103! Tomas / lanes - Slhanecia
nam ~ : veg)

 

ed
cAnbmbloyee

 

be _ Helens ave
as ett Oecress

 

Preree “Tecoma cer 98¥OR
County city Stee. § Bidlode.

 

 

 

DeGncawk /oY4! Tones

 

Viame flask Siecr ) |

 

|
unemployed
Current ite Amie.

 

Vietce “Tocermnce wh FSOD
COM ry chy Sie BWPCode

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 36 of 69

_ Bylwen Sheek. AMM ao inga Shean Page 3, OKindand sunkormalon

 

Del naaws joS? Reus Onan £ Fe rly |
Wawre (Gar, ry

 

Newss anchor
curren’ Solo eile

 

| “Mead veaarler woes\\ak e_
Unnenk —Werk aconegs

 

 

Kyra seattle wou 2
Counky — Crrs Stole “UeCecle,

 

 

 

 

 

New anchor
CAYRPENS Lob KOA\QL

 

 

 

213 Fixx Hear guariers wseck\ alee.
Carrer WAN Gace! reso

 

oh ta leahad CA 2%
cou KAY qh ‘| Shorke

 

 

_WSerucland Jot: Deomclk
Name

 

 

 

Queer, Sumerviser, saules
Currents Sdo tihle

 

2702 Gt A
Currey Worle acdresf
Prevee, Tatome wea  96VeS
Cowenty Cty Dieie ‘APcoce

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 37 of 69

Exlea Sheele A\\ocine ct Crom vas aga, 2, Defenders ~ wh eye mito!

 

De renda nt los! Ansele
. J NAMA, Labte Peg!

 

CUVEE, OR ae BE faba lourket
Curren Solo. he \.

X10 ot thee
Bee os weer a ceress

P cree. Taco Ma ate 9a{o S
€ &ay re ~ ks ( Sere We Coe,

 

 

 

 

 

 

 

Dee wd ax _/09! CMe ia ee
| Namen (hag tregy)

 

Prose cuor
Curren dole WA

 

9360 Tacoma Que S,
Currneny were address

 

rere € go¥ 4 Seo
Beret “leg , ne ete

 

 

 

S Q \ ¥ Hie , E Lrec
AME 209 © Page

Crosecusom
“Curren Jolg WVe

 

 

920 ~“ewcroma uve %.
Serren® woe 4 Se Mess

Prence “Geormma wan  FB¥O2
Cour Qiky Sel Ciptode
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 38 of 69

Evlend Slnecks Advadwed rom. Pace. 2% DeCondawts Dinkhemersion

 

Tae Pe yd conte tt’ Rese. Sulen & Molly
ame Cask wrest |

 

 

 

ESQN Sharks cinaiyer

Curren 26

 

NEW York. NEW YoRK

aren WIM Gedres —

 

DeCerdan’ 1d* aa WrcaynAy oy * CORY
PAYS. ast, Peet)

 

ESPN Sook ana\y or
Currend Sol Wale.

 

Calioern: La
CARPE MMe. Gabor ace ree 5

 

Beene gure! 103 4 Coocesm, Anderson
etre Ceaeyr  PVrery

 

News ptless /Anclaer CAA
Curren doe Asia

 

Ax\onsu Gra. 2030

Curren wok. aceress,

 

DeGerncawk ty! Lemon 2 er.
oyna. [bagh, Peer)

 

News Host. /Anthor CAV
Curren dois wWAlLe.

 

Atiagnia GA 26303

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 39 of 69

Exviorc ShzeXs A®rocled Crom Vas a 2. Peter der} Ln ormetie

 

sel ewctcavss JUS! “Turner 1
—— . name ( baer §, \ wer)

. Cee, a e } i \ _ &S |
Mansy, Oeper 8 wo NESS sTWT, BSW eke ake

 

 

 

 

Arkioan a GA, 30303
CUPP WC rk. ac A ress

 

 

DeGendunrs J/bi Dky Creakwe Prerce Tacoma wA
[  VVem-e C ound City State

 

 

DRendand 175 Mark \enguesk Perce Tacoma wap
Name Com) erty aiete.

 

DeCendant //8: Brimakone Pir Ca
name Stade

 

Defendant 74/7! Rolling 4.0% Cre Cul.
— Name S tote.

DePenaan+ 1207 Go Ploak Cas ere: eu! Kune Omg a
hame COW y Cady state

 

 

 

 

De@ nda ean Aramark, Neationca core. ihe

Mam e_

 

DeRenwdand 1221 Brroauckar Cengoal Adeasn's
. wa Nome_

 

 

DeCon dant 122) owns dell Don a

Name (Last, Ling *)

 

Chrie® ae Tacoma Police. De carkmens
Curren’ Seo the

 

37% Dine  sXreet
Pere Tacoma wa BYom
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 40 of 69

 

 

 

Delenclan*e 1o4! Laden\lura , Cannie.
narnd (Last, Five by

 

  

Conny Ky C Ske coke 4

Carre | Joo i

 

930 Tacoma ave = Suit o¥vG
Curren’ ore a edness

 

Pieree. Tecoma wedh 9202
Coumy Cry Glade a Peocde

name Cast, Ring

wolle walla =jtele Deny lendary
Current acdre ss

 

 

 

 

 

GBeldniclawn inc A+ Aneuen School

 

Cia ip ee f Operator

Curren © Joh bible

Lt atv
eT | Ade pre $5

 

 

 

Prerc e — wn ves
count) crhy State. “BiPCode_

DeC naavrh 7 x rziller Tyo,

Narre 7 Teast fies /

 

 

Counce 4. CEO of ital ims AY
Curren Sop ee

Prewec “Tacoma cw 2

Cound, ~</' Y Seetc zipcode
 

 

Case 3:20-cv-05591-RJB-JRC Documenti1-1 Filed 06/19/20 Page 41 of 69

  

TACOMA PUBLIC UTILITIES
3628 South 35th Street
Tacoma, Washington 98409-3192

June 1, 2020

Derrick Quinn Jones #2020122016
Pierce County Sheriff's Department
910 Tacoma Av South

Tacoma, WA 98402-2168

Subject: Public Disclosure Request #T005087-052820 Jones

Dear Mr. Jones:

The City of Tacoma received a public disclosure request for “address of all of the following

defendants involved in this case. _
- ALL DEFENDANTS
Jamaica Thomas oe

Ron Thomas TS
Reese Jackson/Welch
Nash Welch

Collie Babbs

Maxine Ford

Andrea Smith

Ivan Jones

J.R. Smith

James Nelson

Roddric Smith

Darrell Peters

Rodney Peters

Qiana Simmons

Marshai

Matija Yvonn Ponton

Marcues Evens

Mike

Johnathan Clark Mike Clark — Owners of Bobs Bar B Que
Mike Clarence

Andrea Ponton

Bobby Smith

Donald Smith

John Ringer

John Ladinburg

C:\Users\landerson\Desktop\GovQA files\TO05087 response letter.doc

Hf

TACOMA
POWER

MS

TACOMA
WATER

-|
>
oa
3°
=
>

RAIL

 

 
 

Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 42 of 69

  

TACOMA PUBLIC UTILITIES
3628 South 35th Street

Tacoma, Washington 98409-3192

Todd Bokken

Steve Gradski

Demitrea Jones

DOC Officer Hubert Patterson

The City of Tacoma does not have the responsive records to your request nor are we able to
research the information you have requested.

Your request T005087-052820 is now closed.

ose Cuecle Sr

Lisa Anderson

Public Disclosure Analyst
Tacoma Public Utilities
3628 S 35 Street
Tacoma, WA 98409

C:\Users\landerson\Desktop\GovQA files\T005087 response letter.doc

Hf

TACOMA
POWER

4 4
> =>
a a
= =
> 7>

RAIL

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 43 of 69

Il. STATEMENT OF CLAIM(S)

Ln this section, you must explain what you believe each defendant did to violate your civil rights,
and if you know, identify the federal statutory or constitutional right you believe was violated.

If you believe the defendant(s) violated your civil rights in more than one way, explain each
violation under a different count. For example, if you believe you received constitutionally
inadequate medical care and your religious rights were substantially burdened, include one
claim under “Count I” (i.e., medical) and the other claim under “Count II” (i.e., religion).

Number your paragraphs. For example, in Count I, paragraphs should be numbered 1.1, 1.2,
1.3, etc., and in Count IT, paragraphs should be numbered 2.1, 2,2, 2.3, etc. The Sirst two
paragraphs of each Count have been numbered for you.

If you have more than three counts, attach additional pages and follow the same format for each

count.

If you attach documents to support the facts of your claim(s), you must specify which portion of
the document(s) (i.e., page and paragraph) you are relying on to support the specific fact(s) of
your claim(s). If you do not specify the portion of the supporting document(s). the Court may

disregard your document(s).

COUNT I

Identify the first right you believe was violated and by whom:

1.1 /4 th Amend ment 2 Al/ Govecmen+ + ‘ S.

Loc, W\ CHES IC 0) en Ai $,C. PAS ay Ord ve CS ‘Ss Li Led Qs
een » Quran viShinley, AIZ Fad “21s (et Cin

State the facts of your first claim below. Include all the facts you consider important. Be

specific about dates, times, locations, and the names of the people involved. Describe exactly

what each specific defendant did or failed to do that caused you injury or violated your rights,

and include any other facts that show why you believe what happened was wrong. If you need

additional space, you may attach extra sheets.

12%) fO-/7-/8 TT SEARTCK QuUurAN SONES UIs

Ain \ co a ~
Qruleedy ONTOS 2S yor (CAPES) AN Laer hce| Pessesion of
| t

Ga Con mole d Sully s\ awe o. and doud lotesenner

~~

Ls = Came to /¥te ened MLK Sn, cuay | A Tacoma We,

i

Page 4 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 44 of 69

saw a crowd of people nak Kaew gnd Kno?
Shand tng Wn Yne mild of We block E orocesseds
tee usa: Nowa Nave, as x weulked Komrd Lnwen
te o\opeed and pens clown, When SF acs Xo Nine Croed
me Skavie Lal isag wo Yne macvurducle wah were

j\nerre.. Eromrcte CoWnie . miss Borinca . Darrin and

 

a Cow aeers Mook were nere,

Jett A Spud of \re wadividuals Wad money for
me Crom cealtea ee we nove, Nad, cra were G
Dre, arocesses and warkec over so a Coed Car
Mra Aondi cares Siting In, aeressec Ne alley :
ho AX Awe car Andi asked me. ‘fix Cenala _

read Sats Courk Sace K AM

 

 

 

diCCereak “ dieecsions i sake once! Busey Com he

Car wall Cave rsork iw inancd.,

State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count I. Continue to number your paragraphs.

M. claamacker a6 « child of GOV a blURnan 6
Derson Tndirrdual and a UA ckizen Nas loeen
DeComaked a\ CAN ce c , Ai Lit i e of COV a K\et< C2 ler

GAO Quin Trniecnarkional |

Page 5 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 45 of 69

evdven sheels Gon drakemerws of Lacks,
L& Aw of Preer (Fase er WnNO55e5 } Ag Aco dl, ed Mme and

   

: Sale: ‘ ue .
NO asked am a Susmeck im ca c ewe t Wne acer
Said A/O Lcd NorT.
1 The. offic en Said ynorkeic oC Cuck aur your Wana

, i —

 

     
 
    

loevni (Arm CA.

s : Se vo on
AM a. Wdivideels c Nad Mad ectec Conkacte were - All
tate, deine Sen lan ne eset wus No ONE said + Sold de
canystaiad , Shere. WIRES No marked Manner woniel Nad
S242. Go en my Person and Cveryone wag Clear Cleseayy <
he o medivu' c h |

cyrested with me\tne ofSicers, Searcw Nae area,
even whece S ben dow cote.

 

 

 

 

 

AB OfPrcer Wosses searches Me and Ord, WOTHIN
GINO drugs NO mark money or avnvydtining Wnuk could
of = CoN ‘4 \ ~ £

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 46 of 69

Eyhra sheers Grom siaiemerks of Facks
Police Sak,” ‘
tnt Mor — 7

aorest me Ore (apes) owned elrud hoterinag , OPReewn

 

7
MNosseg Cekucned Ao Nin venica\ awd iReamed VN 2

 

 

 

 

can
site | ory: ‘ 2 r
ee vA Ae ge o& Nynaae or sy drucs!

  
 
 

 

bio = Beekinan oS ee aX Xho © St ere.
had me 40 ina Ae. aesiny ee and Ahern

 

a

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 47 of 69

yhete Seeks Geern exuxe mens ot Cocks
shaming ©

Qe

   

   

 

 

  
 
 
 

 

 

' ‘

Attkornes, baface We mabe Shohe vnewte, Comwarts a dice

 

ed
vo
S|

ya, \ Ay the 3
‘ch Ayes hac

 

a“,

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 48 of 69

Evtea sheers Grom okakemers of Gucks

ay : .
Vv . aS

   
    
 
      

ak

. ~ 2 7 4
rs, = *, yee . : uf —_— = fn
y Cun sor KAPE, MUSDE® ,

PETUPHIIA,
4/G = nad heen auk of Oevsarn ox Lokal af 3S clay

7

 

 

       

eo!

 

w2 OU Le! COmMne oar. PAE
Cut A hrs Pt tel

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 49 of 69

  
 
  

4

—Eydrea Sheeks Com tee encut or tacks

 
 

 

: Aes ge A 5

time wureres HOS rent We ancl Teen wien oO 4 nae)

a2 ey o\\er even earnic
-a\, Svcs MAN lake dno)

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 50 of 69

Eyton Sheek s Geom Sako mens of Ole

 

 

ia valked! no Wwe Centre Coern), Gene. prosec ctor: Chocy
My name, re. dole we moti my Charaes Nave heen A F ac
(wo Cnarges: KX ‘led ) pene = An!
Cus Open on yor, ho soy you tal \ Y u Lo-~
this, Sa dey Can justiGy nem Wn weskigareond You Oc orgger

Crimes and oer Nalngs nck! pélabed So Met ion Cnunicsoo\ Couch

Qaaraes. Bac frase ¢ AO Furec = mi : caltea Sins SMS Abe
oo

‘Weaal “on wy Seca ke a ind
ly Fo everd oedhing warrants Leo clint fra ce he TE clits new ship gat

eats oee \pecmuseé. oe tas, Lor Sor
29 tw Bese a ee
_shacled Yo molice more and more. hic cots and

Geople. acound me and Lollowwing We, ~ am ery onser-
erin: and aware. of may sacroundiags.

NBO =n Mee Marne leading wo So Anis MALSA YVON N——

RPONTON head gakker, in Zonhewk LUN wee so Vakoem Mme.

 

 

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 51 of 69

 

 

 

\.

No _iavertet ga Aion aw &
and invesdigads On 4%

 

 

 

 

 

 

 

 

ol longing +ceor):
tn nights ak he Duvlaanys Cuthich is aeonec byte Maidder Co.
Haier hare baolder 92. arith 4 Tames Helga (Lhe have Conseco to
the Peres, and the GMD pre e af nese atk. On be. orager \ S, Kane. »Pronbsit=
Ukion ath murder gang shalksoa édc eke Gn 4ve. papacy OP Camien ge \lokel Piidlaanlé
2H gare inal Cecasent wy 40 ws, Lake wooed and mar Vi cller or portly

7
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 52 of 69

Eviven sheels Grom Sderlemend of Gack.

 

wile TS uses \\vere pecan Lo \nedr oeople. oar te Awe hnallwa
Shoe Ag ats cloor “Le, i 8 ve paaals See We Si\noroMes 26 nach deca le
ot toy re waindenwd. Tin We. day AWme., Wo re, werepeticd pe, Carts
Colouring me EVERYohere aio Arey made <\ Cenc “shat Ney

Las ere. Callousvag ane. Your moe edhat els
warertlet Det |/ up Le mie Jook ef (ye phones
Some caroxg/el shake Heir heads, Df Know)
crt tne. Qicris \veaXk were Weir Aina Se!
Coyne cerbeicle Groketof Qik K've NEVER WAVE a

 

     

 

 

eee
or Jin any STAI TOW My Or CLry, Fe ob)
i adi Na aa\l ake Awis petal On amaund wie iG neachecdt ox a
Me Sc a sean Bt i geting aie eS
waved Ne Cewd Saino Sy Wee over \o Wis NWoeuse. an /o
LE (Cae: Sherlioa Aw rect ved Move me sekuo ancl Cance0rc ats noueee We
wis. my lorlter he asks tne So. oe is cau ghier GOO Cale end Lo
oe thie Vo me for ynoney Gn daoecns ask. tell me or Con raved me
wrth + % t#@.? heeo bere been )
La¢ + Srayed ok Ane, Guregt Nnarse Eyn wrth malivg We duci ed AO
er Seem ou srebe \ve_ cloor, wr ndow
OS reeds Are. Coaduchy Sin ry © sar LR Camera Creu)
ete ane en ene eae = a Aves)
Maitija touloys clac take basal ver Say Adaaits CAV reer he doled die,
reat. € Fe. Casing Porklomd Casino Same Wind Grom LO-19-741

; 1 am Pir ey : ‘ aie oe ave Led - Tre peer). to
+'|\ Wis. very rmnameryvry, ever Y Gohere TVve ween ever ¥ here rgeiive | actased

oes td iy You ry

 

 

 

 

 

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 53 of 69

COUNT I

Identify the second right you believe was violated and by whom:
2.11 ny Arne ndment 3 dass Poosec ulor's Luidlic Deender

Pol ic < Deda. sonen\s Yalic e oCDic ecs Special Maenks Task force
‘ * ‘a et ‘ py Sites 1 . ‘ .
\ieor ret, Ba ers one ar FS Lewis, Judice| Condut WHRCWY

\ o Vv Hook! 7G AS 356,30 bed 220,94
State * acts of ‘yous second claim below. Incihide all the facts you Covi er iaetant Be

specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or Jailed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need

additional space, you may attach extra sheets.

2.2 Ti Out ~V whol: becvey > =z
a

ie i

| a [ - =" } iy li. \ ;
Ringor, eA SS an Sey Om FOéeKReNS Asan ve... | Ae
+ # :

 

 

 

“4 a eS Word Aro; Cr Qe ct ‘hor Ce \ KYWAC © PEt)
td icte es | acd mayer wa Bees eoxi*. ¢ Sf ACOuUnA A A \a
sn al NOV mice « Wonuk Nee OC a\ce. a (salon
TL Mave ce OnE ON CS We waAade a Woe Svallalaly , T ve

 

\ / °
Wndde. jin Coad her Cloae myacl® of Xu; ce means 0

hte ;
24 = Have deme: |
Dua el Ot" pL AN i Ne id | Lakes ee Wave, Sialic d

OY)
g ors te \ Lak i~nal\ WI ae ON) Ge SS De . _ Jone £6. €. > C.

!

al Woe, Sn huIA 71 ~ Teen’ LOQorn, Qa Onc
C\ser/ bendy) mn © Ae Cf “hoke ee Al \ . c \ © ( yt s CANS r \}
] j -

ay \ \ ly \ . wr) ms ‘ . 2 if)
_ ee Br aA SOUT Care my WeaAVIC Tp\ L& Y¥wiv Weds

Page 6 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 54 of 69

 

 

 

2 rAy Awe ener \
Build
219-20 , Sho sna Tim Were ko ehownd
accommbaiole, Cor ANY accuse

 

State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count II. Continue to number your paragraphs.

ZT nave Endure a Case Wmoacisny wend _ mea Ceasance,

 

 

 

 

Malewalence Pursue madre: pve NC
padi Hee le \ 235 alobanc,. Denice a Ven e c wih Whe
WIN, lenowle dow cor Ay Cen tou\ ak A (hd , >,
: COUNT II
Identify the third right you believe was violated and by whom:
321A My civil \« ca ve nave neon Violaled The
Nen oad \tee\ Cranbe, oF cs Pen “Tne Cane. AM the jgek

 

Ore! 1 amendmerds ta wee. Conoiieatvon and > “Toy Gels oF Congress

State the facts of your third claim below. Include all the facts you consider important. Be
specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need
additional space, you may attach extra sheets.

32 AAI de Vindayeis inwoled Wave Vroleted my
Contkt\hulvonal awe Civel Qxal MO ‘oy Xe Sarre Know lecgeqQle
and erlGurl Parlwevoakton in cening me LIFE.
LIBERTY, and Pec Per TY JS a Cheese Wialedat — oF
miahts dwar ‘WERE’ wotankeecs to me.

Page 7 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 55 of 69

 

Eylra Shecke from \are Se new. of& Caches Cocunt fi

 

 

Head pasa! C0 Obs 21x cava Ping Aceh.

WAedOAY cS ch Pole
On sem avy aprender ek. cats Awe 4a\ alah exceed
. : 1 feoki We? an houc ac 1 Ato afler

mc “in sik Sa. Cnnarges wikaled loc. Rape |
ule and m2ku ahh ak cn aick! > Co we Vrad ¥ wy VIA ée.

 

 

   

 

 

ran a Dye Orninabsoes KALice is Me S fiers Dyrekeve+ Clout

 

 
 

: ve Weel rec YACRYAe. YOAV ‘oy L419 “
Seen cacrt —— Os IA Age'\ 2626, US, Corsten
_Meourd dhe sane Stme a Wee TCE devemision aw QT

on \ye dvde Sleds.

26 Tnave even conkacked Presitenk Denald \.
Trams via twitter Ga oc around Fe. 20/7 a number.
Or Lime Pleadwna Sor WELR \\, ae consacre
anderson Cooper wil CAI, Dov:
Murony, Reeecie € ean dniasue and McA oho rs iw AMS
nakbesrs
2.4 Te dane moss avec Wing are) Sam, oy Cos in

AO fr
Cock Sor Suedree ko be ‘Seeded +S Free vnyeel? of

   
 

 

 

 

 

 

 

   

 

 

Ac: Nosed, Cowen ts foe. enc my sels, Sohn Ringer
Case 3:20-cv-05591-RJB-JRC Documenti1-1 Filed 06/19/20 Page 56 of 69

Erthres She@\s Crom Ghakement of’ Pek, Counr II

 

 
   

owes Your Gaeenes as vo “Norcesy “ : . i
“Bee Clee Cortney hagk.© ecicler, thee Fis to AW ERL
and Grecdi Levande coin re Kw Toad Rrasecu on
Gana (HY PG) and Aya includes Meare lingusest cs wel |

aS the seperior and Hyebkenic \ courk kA es which

iN wmnee Vases hehe

 

 

 
   

Deort Voy ore Adne_ Largest anc — Potene Sy rel icate
pa Ae WM ovi

ag #0 Vaue calh aire oes CesourLes ark =

dicolycu\ i tepals paint ek bs waaunilns Sy DON ane
~/

ese ere a on >
a,/0 Wo useander We had Awe earl ibs Xo ote A 2

aay we my arrest!
2/6 Waan Ringer Ske err closely util Prosecutor

Furerc and cra, DA YYW, cipal Cock Me da Linn

Lie Ours Qandioa nes seyeastan Orn VYr\e Crnerrcres Sled
to keen AYA waveskigal san aRen on c Hecson, So
Trey Con cua Seeking  warre xe Sieh lames
Meir saoee Leeail , dey Prousia’ Vn « how rey were
i
Haina Lo aek Aw Iau/ wth coheadt e
anc ei fine SO OPER

 

 

 

 

 

 

 
 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 57 of 69

Oy a Npirkn | \

 

 

 

 

 

Ocr~ A, \ PC A\e 4 . ) A
*\
AY ‘ A ‘\ Son 26 CA, 5)
=
~~
egy { Ve
i" e
jo . | .
= a j 2€ % 1K Ic waawe ~NeN
{ ¥ v A < _ +

 

in clening me Lite . Liberty va Or ader tk
a2 c . ‘ f . }
4 shod Wu ale AY ch vy \é. \y *e We h VA U4 ) cA |< ny ae
{
r\A v6 eaoac Lowi yy i Or CLAN | ON4503 Nn

i

 

 

 

 

ore 1 os
ONQooe awn, ky bo ¢ rot ce maki * :
1
Doe onkung \ Cenind COAe, \v\werty men NAVE
\ Po \
= ed need J rE CJ I i \
r\ {) fice } ! te\ cd ane Leoy ning \ Wer dba Cf |
tr )
} 4 a ij ' \ o { 4

 

State with specificity the injury. harm. or damages you believe you suffered as a result of the
events you described above in Count III. Continue to number your paragraphs.

=. aX éece€. y eed wh O* LAd, mrscm yar

 

be ,
Wee +o. fred look Toeen Sevied Seyual celukvo _telation
Dive been hiacerc pwn De de AO ine, i every ~~ a. tve loeen
denied jnro\cckema\l arawln, Knowledce ce egeialily candy, No be naperness
And Lr@eery, Jr’ hv!

Page 8 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 58 of 69

Byte dheevs, Crom Shabemen’ of % eA Count Is
te jay cae or Beis a ‘eck on Bauede Elche Twme

 

 

 

elbasaf aie ke Bo) lt aden goat
200 look and have at least Sa unread nook sikking
clo do AWS, akeoe: A

24 he resulting, oie ve a Jase in cay acu lary
Bok “es ; talk, hich.

Wr buurn 2Chec ke die dieren’ ale aie Crimea techie
avec Corn Ote VWEASi Ory, which in wen make meLOOK"

z X i .f
oe vw om \ % ‘

 

 
 

  

 

 

 

 

 

 

wre “Whe es S¢ seSeedaind sexuie! los these lbh tes col waseger

   

mm \b: wakes Gt ane aeons

ae nae pak evr iis OUignenecct uti ib A\ne z

a\t- VALS \ OA wre VTE

DEPOTCK QUINN SOAES. /

my "1 Even iit deen memenamn inate

 

 
‘Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 59 of 69

Elec Spe eas Crom SLoduene vis ox Reacden, « Com we f¢i

 

 

 

ASG u3vy er  onshAuriana Oy’ <> h) LOaxe. ry Le
#ta ry’ Ee .e ye Wi wC~2< 2
> ‘ Ee Ee LAIE)
Wwe whole Cosine awn Es 2 awe ory Retland ave. Oy _
Slacinda me Cw pace WAS A AG Wrind Woaciags ,
es m= ~ é t ~!
Ke te, Creve fT 4 Es

 

2.6 Rest a ery Vevy poe an on Peckiand Ven» OM

 

‘he. ! SO Wau ed he sek me 46 for
Pade in eal Co Sna’s 6 miaaed nana to Say me)
Seconc’ time yale Fife. On ofr acount pal 2519) he,
Ch Nhe a \ vv
\ ino Camera and

 

 

eben iy e AS he ld dtwemn Ahnnt

 

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 60 of 69

 

ya Sheels Gon chekemen® of Qiks, Carark /H

O AWwe cefacal Lo make gaod on Nacsa Legal gouniing
NAnIings ib Grse VWerlates Anew _aaming. Commissary _
(25 and shancards,"b also vailates Federal Lawe)...
CUdiee Aaraemens, aad Sovereionres..granked toy.
ILTED STATES GOVerMEeNT

wil Unig Solatoand neglecs Xo oe Loan Canning, -
ry Legal Racning Vas eRcled my Rnancal Geedom
L. Creator. NO_Day and. Wire Employee, bo emake
Naripolole donakions, do Muesk in Lre cuorlds economy,
Wey eCPeckerd My Purchasing .PAWer Mr. guabby of
band Le lives of Sra on@s araund me, i am 6 _
cer denied Progarky.s. ee
_ The _deVendands util Sey So C\ainn “Einav no
enti Neakion ovr MO Wouthers So prove mM Qees
‘Se Noecerute der Wave lad Ww loirtncerdk Meade
ny, wittthers Slolen cere charmed in, She, Mave \ovd
JViduals curry this @ut on LS AIAG Maly lak
AF, wahery \yey ‘neko Serer mevelcrresied pots My She,
lo ef Srena Lynn Jones ) Tacoma Pale te, og motorc. yele.
410 Glae dake avs Stealwng of my? 2o0,c00" Secutch
Ker, nelojng do keeo peaple Crom boa Nongame aut
\ Bond compan ys) the Payal lup nda tile ond
Sings, Emerald Lea? sandwevery other deGencknt
tec. had _2.2million from she. lomillion Nvainfere Ne Nee. rucklesrad Te week Fel
AD aould vincherd to agk whe Conshrhudiona |
At © CO Civil mgt dnak Vncse ce Cerncand Wave
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 61 of 69

Rea RT TN CY AGM OT tat “ rem es 7

YW cefasal Lo make aouod an Yrese leceal gorasi

mein nde it cbse wailaber AW Beaming Comm ss‘ary
MUS and ghancards, ck also Voilates “Federal Law).

Aree Garcemeanhs, cnc Soucceiganes graaked toy

WMVETED STATES SOVERMENT,
ley Ka doe. Souhn Coming

Bul WAW Unig clakant neg
Was eRecledd my Raancal He ack

Ane, Creecom xo Day exnd. Inve Emolor 2c, Lo make
Cneacipolote donudieng, do muesk in Lee Cuorlds econom
Ly. of

MW nay. oFRecketd my. QUctNerdiag HOWEM Ory. .GeLcdls
AR amd Ave lives “of Nea on@s arcund Me, Zam .

Meing denied -Peogar\ys

Sill. The defendands uo Wi Acy 80 C\aivn “S nave no
-BdeniQeakion on no WEARINE H Aty. Prove my Rots

Naso loeceruse Wey} Wave ned Wy loirklhcerd Mente
DD. woutiners Sholen cand turned Wy Xeey Mave Wave
\ndivigueals Carry this. aut on or around duly la
2OlF, wnery Sety nel No. ger metatcrested purty Vre

" Relp of rand Lynn Jones Tacoma Police) os moterc yci

Club also sake ark Stealing of my? 200,000 Secubeh

-heker, nelapag to keeo peaple Grom toailsag me owt,
loa, aond. compan y$ the Payee! up. Indian Tribe anc.

Cadind’s, Emerald Lect cancduwevery other defencant
lpetectsZ had 2.2million Lam Sha demidlion Sranferd he Sve tucked te wek

BilA Dold vincherd ke agk what conshtutiona|
ryght or Gul ergink Anak AhWese cleCericand Wave

not eralatgalt a oe . a ;
3212 LZ wold 2 Wwivedole Councsl SOAS, Due Jo Whe use ot

o : iva Xo
TYCO ane A Be anake Sede Cheayingv ane coapreng Se Sow
Case 3:20-cv-05591-RJB-JRC Document1-1 Filed 06/19/20 Page 62 of 69

STATEMENT. OF CLATMS)

 

 

 

Count litt

 

 

 

 

 

 

 

 

 

 

4 doe Eveey one oF Nhe cle Mndawh Wave eutegerd wie
EVER sf I Lit AJ o> ner Oar Aen Lurie & | AES OC ¢ a ae yy

¢. ae Qncants

   
 

\ juny
. a
na E ¢ de PAE a.

      

 

 

 

hee yy : xe ITO +2 \ (NEn/ \"\ ¢ ec A x ‘ |e i
—taedtll Se clo ANYTHING +e. Wirle me pack rid of me,

ba LESY —
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 63 of 69:

 

 

 

4i\\ToPs, Nnere Vy. moce’.’

ae All thas, va ena. pmec ¢ aacesd and iyo aver
XQ . rey vers eat

 

 

   
    

 

  

f

heron sOgehare . =
Shiba saaitn See Qc key W :
L

ed Gea. Oak Wi 4 adel, =. ANY eee apaity
[ssued, My Bewna, . cay | Li, pad ony Sclen Athy yas been Seize ct and
Searcn Sickeee Che We Pash Qamon\\n, eas pf Oersona | eerks

Vere been Cummagec Swcou gly witty ill mond, ve been cenied

 

 

becal MNS et Soin Neca Gewese eskeio\ishmenb, Leaving WA-e.

§ aaa stat) Slagnan, Sevwed and srolen thems, A lblue Cand
pins Georgia a NYncrk 7S Oromeeet Gt Cla: os Seah Alnatd

= oa oucinec trom EQC LR and. Rock Vand
60, poo” scrotcn Ay wes 22:3, one A ree Apa) wn Le ask Sorc-e
do end Wis tn Georgia, nok So loaning Weeic Taiclias mes Wig sk “ohn =

Team & Ton fe eee vy + paw CXAS ng Gx en mu Liceal —Nehes

Semon Rung )\Baseloalt Cand, money <tc ek. Most of a// TIME Lt
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 64 of 69

Eylira aheeAs Loom claiemen oF Cocks count thi |

 

et Ea Mrctess AWis XO pe Gack, lone cesUtse To haue seen

Ane Cursors wn \noic Geay 4 Black ComeTlag Sey are

CLIOCK ng cui) \\e. Wow Le Cor-cl a Orechhor Creu) As

cnn Ringer and ream ik Claes loner Sac! eo
Viren sel WA oe merase moarcn, tT Nave See he
Chinese working tn A\e ve sects ' \Wwew (292. Nhe
wh? rai igs Gir Ske and L200c45 1) Seen Gye e455
thea Lora nilag gCound, They! ve use XK\heo Sour HK, anc
Surrounds We Lt Ory ua ok Vn er leit ry

~
4.4 =< , Sy. oy Lander shaved d\nak tn icteces Lc AS wiel|

As enviiye , Company S Teves, Covertnon, Pca |

Patlthany, Tadges and palce cice Nsaldle Se nek coy —
Wnsin acktorn Auk algo Lec. AO ae IO ud

YB Te Yor YAW (ako 2 eet Snsahaics Shen Sate
©.

 

 

 

 
     

 
  

 
  

avid shows a mACUAN pg Reed ack wr %) te
per san 1's Vietckas

4G -eOD WWevidual¢ Say A\was Ort \VAaUt. sen Or gained
Samedbice Ly Vad oder Na matte what i+ YAY \oee

 

   

Or 2 usyete Lin Possession of So sare Gains, linen ne
“ens biby | Company  OFEreval Tbe ) Ca sine and indiveduas —
Pe Fe) 4 +

%,/0 “the \eavws work \ooth w

 

 

 

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 65 of 69

STATEMENT OF CLATMA(S)

 

 

 

COUNT VY

 

Tend} Ane PGi Cala 4 OM. Weo\ ewe, LAJIAS Violate 2
awe ‘Ov uadlaiens ,

 

 

 

5) GY Amendmenk: ALL DeCendunks Listed.
JORDAN Vv ROE, 2% Fad 597 Yo cir)

WEILLTAMS Ve RAMOS, II Fad late (1 Cin)

 

 

Stolemen\ of Ducks of your QO Chesior loalow

 

 

. Sd Ten /9746 FT came Tacoma tasudhivglen, Carb
fohor Zo esse placed in Oe ber Care by DStlS were sas molested,
: ‘2 ar A) <

     

(oe 2hS Urea G w200/A Chev Yorn _ln Karate TT LIS Kick Gert
gj e = Oo es ere Ne lyyeu ; Aa of, (Me T7 a ha? be i

ocegle = ECre i 2 ! ey) TMAnCe — A a 4 ‘2 160"
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 66 of 69

 

roy cheno. racge wee Jade semenih Die Raghh 38 stevck
A 3; ome_oP Vhose bemes —

ned toeee is wheat § months, ade ead Zoos

 

oon ih 22) “Seep xaberds_ on chtbeen’

slate ’ XX peers Corcect Lo Shay rin DUS Staion c. Co cays

 

Dive. cect eS ‘oy Ne incl we ana Yaak =

sun @xcagh Boe a Cid of GOD and inrincen test

  

The been Nnrogn 2 ainpoeis 3 WG tact Seven hee BW taed-o eu baccaftead:

Slee ud See oiQedy Wwe Wayarys, Aner oc Camages
: ~ AN. C\ sey whe you

 

 

SF I have. eypecience c Tecvroe: mic W nas Couqsec

 

. 4 a : . ing
cacle Olaces | +o ey per CANCE Venn Wing  acodle walk Oe Cor ing

lo close \o me. Ensomnian nove SulRiced Wren der\ ey oo

| als us wT

HO\, aad Olnysica\ Serve fe : She
eo L loav\! dstwould me even no 1 Yad a
bail, ces tec Xo _peogle and Said my ail DAS 4. pailron,

US, eal vee 2, comilven ney euen Look Mdwiduals mene/

lnoek C Kho \neay oe cLy
mm" €.., Sen See Corker’ and

 
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 67 of 69

eae Sheets. Crom stoke mews =e (1. Count vy

 

 

 

 

 

Sethe jars Atal Wwe CONG never \o lee Soalken

ta agin. a seit Zeelirs itlecd and SYlervencec.

 

vac ive me oud of Nw. nelcnne her: tuo

lade ney 428'ne repertica Qc ra agtect A\e inkrnet

. , % : - . ae Ww : : 2

 
 
 
 
 

 

 

wer

Sore T heard at We re. dead H,

 

 

 

1S : ) . mas Ocer vr ' we" oO ne ae my Like orn
eu. HOLE: o. WAGTNS . ve AC . ais

nomn 1 read the Cc oF Rustan nes enquerdedd Mm Shese aia ain me :
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 68 of 69

IV. RELIEF

State exactly what you want the Court to do for you. For example, you may be seeking money
damages from an individual defendant, you may want the Court to order a defendant to do

something or to stop doing something, or you may want both kinds of relief. Mate no legal cnalg, Pesoansaiole
. Vlas ; 7
eS iE nO Cases 0 : Cn $ weet a6 Ne Ce iid Cosme’ ngnge Lecgal winn i ngs
DL would ask Lhe Couck Xo Cecoove. ut of ovo S involved that hola
ike Wrmedianlerys where Ne Qourk nas Suck Powe? to J? Sol TF would
ee ne, Courk NO Guverd rac Ane Maxim OUNnsWe damages |
Ban deCemdank lieled Sought -e hate ony LIFE.’ Ln One _foemuan
/ Gyno wer t my i cu heole. <x ‘oh 2niec ror Mate re or\d tks A WO Tast Course! Zr.
would! “Gok Mwe Cour Ao estore Able my Civil Rok go wretl as ExPUNGE my
whole. Crewninn\ Record with Diolamakre PMMUNET, Eo wold ag
the Count to HOLd ALL Pores accounmabie Der ALL agreement con tracks
wagers :Sé tlemen \, Veroal and writen, Wold indi dual accountable
Vv. ~ SIGNATURE For lone ton @F ~Ahose Verton\ ANG UIOVAEY QOCCEMENA Contracts
Your, COMSIDER Mar one 2hO as well) Mme included. THAWK YOu For
By signing this complaint, you represent to the Court that you believe the facts alleged to be true
to the best of your knowledge, that you believe those facts show a violation of law, and that you

are not filing this complaint to harass another person or for any other improper purpose.

 

 

Dated Plaintiff's Signature 7

Page 9 of 9
Case 3:20-cv-05591-RJB-JRC Document 1-1 Filed 06/19/20 Page 69 of 69

ON, Dune JO 2020) Chas onsen admittee aloud ov
tic ofer aAirnsnes Avr eerpning Abed x joe we
everything DIVE gave | and eer thing Word ee “ '
heard we is are awe Fackaal« He acm eee ae
Nar. ack Cominitid voy 4/4 Dine may “he .
Kathe We. adrnna ee Ared all this evas bo Re
Prgon Lor Whe, Nhe Ahonen Xe Wor, wwe ne ke
over guckly ti be wy nwve done Xo Srers Wood
dierehe (SB cay, ALE \nerange Sone | ae ae
luk XO Kull, or veros Was GOD'S ereaworn Ne ;
Luho We did U2AS eyvopose We laggest GrmeSerne
core Spe come We Supt couldn Sep Kenny ees
Sat hh wes} Know? cahnenr hold'em, Kno her
do CBem, know when 6 Loar avoay ) Kniotd
when So rynil! We eed Wis way Xo Yow
Whe he \>, Wow Vel we Wim Wwe Wis way
Lo well HAN kle's Hore) Lo We or 4 velge men>

X wagert | |
| Perak Quinn Yynes
fecickQumy
ine (oH 20 EO

LES OM.
